DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the argument presented in the Applicant’s Remarks (regarding “the angle theta measured with respect to the z-axis beam propagation direction”), it is determined that Raicu teaches this limitation.
Raicu teaches this limitation by an F-theta lens disclosed in paragraph [0062]. F-theta objective lens has the property of displacing the light by an amount proportional to an angular change (theta). This is disclosed in paragraph [0069] of Atwell et al. (US 2014/0002608 A1), which is cited as an evidence. 
Specification
Amended Abstract and Specification filed on 2/2/2021 are ok to enter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raicu et al. (US 20120257196 A1, previously cited, hereunder Raicu).
With respect to independent claim 1, Raicu teaches the specific limitation on a dual-inclined beam line-scanning (2iLS) microscope as shown in Fig. 7, comprising:
an optical train having a Cartesian z-direction optical axis, said optical train including a first optical component/assembly 252a,252b disposable to receive at least one collimated sample object fluorescence excitation wavelength input light beam , wherein said first optical assembly has optical characteristics suitable to transform the collimated input light beam into at least two parallel collimated output line beams 254a,254b oriented in an x-y plane that is y, a width, wx, and a thickness, dz (see paragraphs [0051-0052, 0057, 0080-0082]; note: description of laser beam size or focal spot size, laser beam that can be approximated as a Gaussian beam);
a second optical component/assembly 146b;Objective Lens disposable to receive the at least two parallel collimated output line beams and having optical characteristics suitable to orient the at least two parallel collimated output line beams in the x-y plane at an angle, θ, with respect to the optical z-axis as discussed above in the Response to the Argument;
a third optical component/assembly Objective Lens having optical characteristics suitable to focus the at least two parallel inclined line beams at an image plane;
a fourth optical component/assembly 146 disposed in a conjugate back focal plane of the image plane having optical characteristics suitable to sweep the at least two parallel inclined line beams along a horizontal x-axis y-axis as shown in Fig. 8A in the image plane; and
a detector/camera assembly 158 disposable in a conjugate image plane including either a confocal slit or a functionally equivalent electro optical confocal slit 160  to receive a fluorescence emission as disclosed in paragraph [0066] from the sample object, wherein said 2iLS microscope is to be configured as a confocal, fluorescence emission microscope (see paragraph 0003).
With respect to claim 2, the teaching of Raicu has been discussed above.
(Figure 2: Ref. 146 and paragraph 0052; note: x-y scanning mirrors).
With respect to claim 3, the teaching of Raicu has been discussed above.
Raicu further teaches the specific limitation on the third optical component/assembly is an objective (Figure 2: Ref. 152 and paragraph 0053)
With respect to claim 4, the teaching of Raicu has been discussed above.
Raicu further teaches the specific limitation on the fourth optical component/assembly is a galvo mirror (paragraph 0052; note: galvanometric scanners).
With respect to independent claim 9, see the rejection justification to claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8, 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raicu in view of Muller et al. (US 20100128221 A1).
With respect to claim 5, the teaching of Raicu has been discussed above.
Raicu further teaches the specific limitation on the detector/camera assembly is a scientific complementary metal-oxide semiconductor (sCMOS) (paragraph 0050).

However, Muller teaches the specific limitation on a camera supporting a rolling shutter mode (paragraphs 0065, 0070).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the Raicu in view of teaching the Muller to utilize a CMOS camera supporting a rolling shutter that would significantly reduce or eliminate blooming of an image (Muller, paragraph 0065). 
With respect to claim 6, the teachings of Raicu and Muller have been discussed above.
Muller further teaches the specific limitation on a function generator that provides a trigger signal that synchronizes the beam scanning device and data acquisition by the rolling shutter camera (paragraphs 0058, 0075, 0129, and 0107).
With respect to claim 7, the teachings of Raicu and Muller have been discussed above.
Raicu and Muller may not teach the specific limitation on 70µm < Ly < 130 µm, 0.8 µm < wx< 1.2 µm, 0.8 µm < dz < 1.2 µm.
However, in view of Raicu’s teaching, it would have been obvious because the technique for improving a particular class of devices was part of the ordinary skill in the art in view of the teaching of the technique for improvement in other situation.
Further, it would have been obvious because a person of ordinary skill has good reason to purse the known options within his or her technical grasp. If this leads to success, it is likely the product not of innovation but of ordinary skill. 

With respect to claim 8, the teachings of Raicu and Muller have been discussed above.
Muller further teaches the specific limitation on the θ is between 30 to 50 degrees (paragraphs 0033, 0131; note: produce scanning illumination of the target of up to approximately 50 degrees).
With respect to claim 10, the teachings of Raicu and Muller have been discussed above.
Muller further teaches the specific limitation on generating the at least two parallel line beams (Figures 11A-11C and paragraphs 0051-0052, 0057, 0080-0082).
Raicu and Muller may not teach the specific limitation on beams having the length, Ly, between 70µm -130 µm, the width, wx, between 0.8 µm -1.2 µm, and the thickness, dz, between 0.8 µm -1.2 µm.
However, in view of Raicu’s teaching, it would have been obvious because the technique for improving a particular class of devices was part of the ordinary skill in the art in view of the teaching of the technique for improvement in other situation.
Further, it would have been obvious because a person of ordinary skill has good reason to purse the known options within his or her technical grasp. If this leads to success, it is likely the product not of innovation but of ordinary skill. 

With respect to claim 11, the teachings of Raicu and Muller have been discussed above.
Raicu further teaches the specific limitation on using a scientific complementary metal-oxide semiconductor (sCMOS) camera to synchronously sweep the at least two parallel line beams with the readout of the camera (sCMOS) (paragraph 0050).
Muller teaches the specific limitation on a camera supporting a rolling shutter mode (paragraphs 0065, 0070).
With respect to claim 12, the teachings of Raicu and Muller have been discussed above.
Raicu further teaches the specific limitation on the at least two parallel line beams (paragraphs 0051-0052, 0057, 0080-0082).
Muller further teaches the specific limitation on the θ is between 30 to 50 degrees (paragraphs 0033, 0131; note: produce scanning illumination of the target of up to approximately 50 degrees).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        2/10/2021